Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10, 12-14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oblack et al (US 8683958) in view of Baker et al (US 9789376) and Henry (US 9789376).
Regarding Claim 1, Oblack et al teaches a  fitness device, comprising:                        a spherical casing 110 having an inner portion and an outer portion wherein the outer portion includes an outer surface having a serpentine continuous channel 104/120 extending toward the inner portion from the outer surface, the serpentine continuous channel having a depth, a first width associated with the outer surface and a second width associated with a bottom channel surface wherein the second width is less than the first width (Refer to annotated Fig. 2 below); 
    PNG
    media_image1.png
    723
    665
    media_image1.png
    Greyscale
                          a void region 112 encompassed by an inner surface of the spherical casing 110. Oblack et al fails to expressly disclose a circular access port configured associated with the spherical casing configured to access the void region from the outer portion; a circular plug removably attached to the outer portion and configured to cover the circular access port; and one or more attachment loops secured to the outer portion.                       Baker et al teaches a similar fitness device comprising a spherical casing with a serpentine Refer to annotated Fig. 1 below).
    PNG
    media_image2.png
    805
    663
    media_image2.png
    Greyscale
             Baker et al is analogous with Applicants invention in that they both teach spherical casings with an serpentine continuous channel. And therefore it would have been obvious to modify the spherical casing of Oblack et al to be in view of Baker et al such that there is  one or more attachment loops Refer to Fig. 14 Col 5-6 Lines 63-4:” In a variant, the inflatable device includes a cap 18 adapted to fit on the opening of the carcass (or the outer opening of the tube 28, if the tube is present) and to close the inflatable device, thereby decreasing even more the amount of air leaving the inflatable device. Optionally, when the cap 18 closes the outer opening of the tube 28, the cap 18 is joined to the retractable mechanism 22. Thus, the cap may be pulled outward before being removed to lift the retractable mechanism 22 to protrude out of the inflatable device.”). Henry is analogous with Applicants invention in that they both teach spherical casings with a fillable interior void and therefore it would have been obvious to modify the device of Oblack et al in view of Baker et al such that the spherical casing 110 comprises a circular access port 22 configured associated with the spherical casing configured to access the void region from the outer portion; a circular plug 18 removably attached 
Regarding Claim 7, Oblack et al in view of Baker et al and Henry continues to teach wherein the serpentine continuous channel 104/120 forms a "U" shape on opposite hemispheres of the outer portion (Refer to Fig. 2).
Regarding Claim 8, Oblack et al in view of Baker et al and Henry continues to teach wherein the serpentine continuous channel is substantially parallel on a single hemisphere of the outer portion (Refer to Fig. 1B).
Regarding Claim 9, Oblack et al in view of Baker et al and Henry continues to teach wherein the serpentine continuous channel 104/120 includes a convex shape configured to engage contralateral irradiation muscle activity of a user (Refer to Col 4 Lines 6-10:” The channel 104 has a depth "d" and a width "w(x)," that are selected to allow a user to grasp the ball 100 by inserting his/her finger tips into the channel 104 and grasping opposing portions of the sidewall of the channel 104.”).
Regarding Claim 10, Oblack et al teaches a  fitness device, comprising:                        a spherical shell 110 having an inner portion and an outer portion wherein the outer portion includes an outer surface having a serpentine continuous channel 104/120 extending toward the inner portion from the outer surface, the serpentine continuous channel having a depth, a first width associated with the outer surface and a second width associated with a bottom channel surface wherein the second width is less than the first width (Refer to annotated Fig. 2 below); 
    PNG
    media_image1.png
    723
    665
    media_image1.png
    Greyscale
                          a cavity 112 extending inward from an inner surface of the spherical  shell 110;                          a covering 132 attachable to the outer surface of the spherical shell 110. Oblack et al fails to expressly disclose an access port configured to provide access to the cavity; and one or more attachment points secured to the outer surface of the spherical shell.                       Baker et al teaches a similar fitness device comprising a spherical shell with a serpentine continuous channel comprising one or more attachment points secured to an outer portion (Refer to annotated Fig. 1 below).
    PNG
    media_image3.png
    805
    663
    media_image3.png
    Greyscale
             Baker et al is analogous with Applicants invention in that they both teach spherical casings with an serpentine continuous channel. And therefore it would have been obvious to modify the spherical casing of Oblack et al to be in view of Baker et al such that there is  one or more attachment points secured to the outer portion, for the purpose of attaching a loops band allowing the device to be held by a Refer to Figs. 12-20) having a central air pocket void comprising an access port 22 configured to access a cavity (Refer to Fig. 14 Col 5-6 Lines 63-4:” In a variant, the inflatable device includes a cap 18 adapted to fit on the opening of the carcass (or the outer opening of the tube 28, if the tube is present) and to close the inflatable device, thereby decreasing even more the amount of air leaving the inflatable device. Optionally, when the cap 18 closes the outer opening of the tube 28, the cap 18 is joined to the retractable mechanism 22. Thus, the cap may be pulled outward before being removed to lift the retractable mechanism 22 to protrude out of the inflatable device.”). Henry is analogous with Applicants invention in that they both teach spherical shells with a fillable interior void and therefore it would have been obvious to modify the device of Oblack et al in view of Baker et al such that the spherical casing 110 comprises a access port 22 configured to provide access to the cavity 112 to allow inflation of the interior air pocket if deflated.
Regarding Claim 11, OBlack et al in view of Baker et al and Henry continues to teach wherein the attachment points are loops (Refer to annotated Fig. 1 of Baker et al above).
Regarding Claim 12, OBlack et al in view of Baker et al and Henry continues to teach further comprising one or more resistance bands removably coupled to the one or more attachment points (Refer to annotated Fig. 1 of Henry
Regarding Claim 13, OBlack et al in view of Baker et al and Henry continues to teach wherein the one or more resistance bands includes an anchor configured to secure the one or more resistance bands to an immovable structure (Refer to annotated Fig. 1 of Henry above, the Office now considers the attachment loop at the end of the resistance band to be the anchor, which is capable of being secured to an immovable structure such as a door knob).
Regarding Claim 14, OBlack et al in view of Baker et al and Henry continues to teach wherein the one or more resistant bands are storable within the cavity (Refer to Henry Fig. 8).
Regarding Claim 17, Oblack et al in view of Baker et al and Henry continues to teach wherein the serpentine continuous channel 104/120 forms a "U" shape on opposite hemispheres of the outer portion (Refer to Fig. 2).
Regarding Claim 18, Oblack et al in view of Baker et al and Henry continues to teach wherein the serpentine continuous channel is substantially parallel on a single hemisphere of the outer portion (Refer to Fig. 1B).
Regarding Claim 19, OBlack et al in view of Baker et al and Henry continues to teach wherein the serpentine continuous channel 104/120 is configured to engage contralateral irradiation muscle activity of a user (Refer to Col 4 Lines 6-10:” The channel 104 has a depth "d" and a width "w(x)," that are selected to allow a user to grasp the ball 100 by inserting his/her finger tips into the channel 104 and grasping opposing portions of the sidewall of the channel 104.”).
Regarding Claim 20, OBlack et al in view of Baker et al and Henry continues to teach wherein the spherical shell is pliable (Refer to Col 5 Lines 35-40:” The ball 100 includes a foam core 110, an elongate channel assembly 120 that is attached to and retained on the foam core 110, and a fabric cover 130 fixed to an outer surface of the foam core 110.”).
Regarding Claim 21, OBlack et al in view of Baker et al and Henry continues to teach wherein the spherical shell is injection molded foam (Refer to Col 5 Lines 35-40:” The ball 100 includes a foam core 110, an elongate channel assembly 120 that is attached to and retained on the foam core 110, and a fabric cover 130 fixed to an outer surface of the foam core 110.”..The Office takes the position that “injection molded” is a product by process and since the claimed invention is towards a product, the structure of the device being foam meets the claimed invention).
Allowable Subject Matter
Claims 2-6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior art pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784